Exhibit 10.4

 

SECOND AMENDMENT TO INTELLECTUAL PROPERTY AGREEMENT

 

This Second Amendment to the Intellectual Property Agreement (the “Second
Amendment”) is entered into as of March 29, 2013, and amends that certain
Intellectual Property Agreement dated August 10, 2009  (as subsequently amended,
the “Agreement”) by and between OCWEN FINANCIAL CORPORATION a corporation
organized under the laws of the State of Florida (“OCWEN” or together with its
Affiliates “OCWEN Group”), and ALTISOURCE SOLUTIONS S.À R.L., a limited
liability company organized under the laws of the Grand Duchy of Luxembourg
(“ALTISOURCE” or together with its Affiliates “ALTISOURCE Group”).

 

Recitals

 

WHEREAS, in addition to the Agreement, OCWEN and ALTISOURCE have also entered
into a Services Agreement, a Technology Products Services Agreement, and a Data
Center and Disaster Recovery Services Agreement, each dated as of the Effective
Date and the Support Services Agreement dated August 10, 2009 (collectively, the
“Services Agreements”), by which ALTISOURCE agreed to provide various Services
to OCWEN (as defined in the respective Services Agreements); and

 

WHEREAS, in conjunction with the Services Agreements, the Agreement governs the
licensing of the Licensed Intellectual Property (as therein defined);

 

WHEREAS, OCWEN and ALTISOURCE have since entered into the First Amendment to the
Intellectual Property Agreement (the “First Amendment”), whereby the parties
agreed to amend Section 6 of the Agreement (Term and Renewal) in order to extend
the term of the Agreement; and

 

WHEREAS, now the parties desire to amend the term of the Agreement along with
other provisions of the Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendment to Section 6, Term and
Renewal, of the Agreement.  Section 6, Term and Renewal, of the Agreement is
hereby deleted in its entirety and restated as follows:

 

“6. Term and Renewal.

 

(a)                                 Initial Term. This Agreement shall commence
on the Effective Date and shall extend until August 31, 2025 (the “Initial
Term”), or the earlier date upon which this Agreement has been otherwise
terminated in accordance with the terms hereof.

 

(b)                                 Renewal Term. Subject to the provisions of
Sections 2(b) and 9, this Agreement will survive for the Initial Term and will
automatically renew for four (4) two (2) year increments following the Initial
Term (each a “Renewal Term”); provided that (a) each Party has fully complied
with its obligations under this Agreement and has maintained a performance
standard acceptable to the other Party during the prior term and (b) the
Agreement has not been terminated.”

 

2.                                      Amendment to Schedule I and Schedule II
to the Agreement.  Schedule I (Altisource Intellectual Property) and Schedule II
(Licensed Intellectual Property) to the Agreement are hereby

 

1

--------------------------------------------------------------------------------


 

deleted in their entirety and replaced with the version of Schedule I and
Schedule II attached to this Second Amendment, and incorporated herein by this
reference.  For avoidance of doubt, the effective date of any grant of rights as
to the Intellectual Property identified in Schedule I and Schedule II caused by
or resulting from the Agreement shall be (a) the effective date of the Agreement
for all Intellectual Property that was listed in Schedule I and Schedule II to
the Agreement prior to any amendment thereto, (b) the effective date of the
First Amendment for all Intellectual Property that was listed in Schedule I and
Schedule II to the First Amendment but not listed in Schedule I and Schedule II
to the Agreement, and (c) the effective date of this Second Amendment for all
Intellectual Property that is listed in Schedule I and Schedule II to this
Second Amendment but not listed in Schedule I and Schedule II to the Agreement
or the First Amendment. For avoidance of doubt, any grant of rights caused by or
resulting from the Agreement as to an Intellectual Property asset identified in
Schedule I or Schedule II that is a pending application shall apply to any
Intellectual Property asset that ultimately registers, issues, or otherwise
grants from such pending application.

 

3.                                      Documentation of Assignments.  To
effectuate the assignment of the Intellectual Property not previously part of
Schedule I to the Agreement or Schedule I to the First Amendment, which is added
to Schedule I of the Agreement via this Second Amendment, OCWEN (whether through
itself or through its Affiliates) will execute assignments in form substantially
similar to those attached hereto as Exhibit A.1-A.3.

 

4.                                Execution.  This Second Amendment may be
signed in counterparts with the same effect as if both parties had signed one
and the same document. This Second Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.
Counterparts shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties; it being understood that all
parties need not sign the same counterpart. This Second Amendment and its
counterparts may be executed by providing an electronic signature under the
terms of the Electronic Signatures Act, 15 U.S.C. § 7001 et seq., and may not be
denied legal effect solely because it is in electronic form or permits the
completion of the business transaction referenced herein electronically instead
of in person.

 

5.                                Agreement in Full Force and Effect as
Amended.  The terms and conditions of this Second Amendment shall prevail over
any conflicting terms and conditions in the Agreement. Capitalized terms that
are used in this Second Amendment not otherwise defined herein shall have the
meanings ascribed to them in the Agreement. Except as specifically amended or
waived hereby, all of the terms and conditions of the Agreement shall remain in
full force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this Second
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this Second Amendment, as though the terms and
obligations of the Agreement were set forth herein.

 

[The Remainder of this Page has been Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

By

/s/ John Britti

 

 

Name:

John Britti

 

 

Title:

Executive Vice President & CFO

 

 

 

 

 

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I

ALTISOURCE INTELLECTUAL PROPERTY

 

Part A to Schedule I of Intellectual Property Agreement:

Patents

 

Patents

Issued

 

U.S. PTO Patent No.

 

Issue Date

 

Title

 

Inventors

7,412,418

 

8/12/2008

 

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

 

William C. Erbey, Russell Bulman, Robert J. Leist, Mary Edgecomb, Donald Vetal,
Armand Bonola, Stephanie Hudson, Jeffrey Neufeld, Debra Toussaint-Blackman,
Rosemary Weaver, Sandra Blum, Federico Bucspun

 

Pending

 

Ser. No.

 

Filing Date

 

Title

 

Inventors

U.S. 10/918,699

 

8/16/2004

 

Method and System for Providing Customer Relations Information

 

William C. Erbey, Scott Paul Conradson

U.S. 10/937,879

 

9/10/2004

 

Method and System for Vendor Management

 

Ralph J. Behmoiras

William C. Erbey

Arthur J. Castner

Christopher Kennedy

Keith S. Reno

U.S. 09/512,845

 

2/25/2000

 

Method for Workflow Processing Through Computer Network

 

Ravi Ramanathan

Edmund M. Johnson

Michael A. Graves

U.S. 10/408,079

 

4/4/2003

 

Method and Apparatus for Providing Selective Access to Information

 

Scott William Anderson

U.S. 10/102,104

 

3/19/2002

 

Management and Reporting System and Process for Use with Multiple Disparate
Database

 

Christopher M. Ruby

Chase N. Tessman

Michael R. Langolf

U.S. 10/957,689

 

10/5/2004

 

Management and Reporting System and Process for Use with Multiple Disparate
Database

 

Christopher M. Ruby

Chase N. Tessman

Michael R. Langolf

U.S. 11/141,209

 

6/1/2005

 

Call Center Services System and method

 

Dale Pickford

U.S. 11/301,247

 

12/13/2005

 

Product Optimizer

 

Christopher Kennedy

William Erbey

Bryan Hurley

U.S. 11/727,225

 

4/4/2003

 

Method and Apparatus for Providing Selective Access to Information

 

Scott William Anderson

U.S. 11/803,306

 

5/22/2006

 

Method and system for Loan Closing

 

William Erbey

Christopher Kennedy

Bryan Hurley

 

4

--------------------------------------------------------------------------------


 

U.S. 11/802,308

 

5/22/2007

 

Method And System For Exchange

 

William Erbey

Christopher Kennedy

Bryan Hurley

Andrew Combs

U.S. 12/111,714

 

04/29/2008 (parent filing 12/08/2003)

 

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

 

William C. Erbey

Russell Bulman

Robert J. Leist

Mary Edgecomb

Donald Vetal

Armand Bonola

Stephanie Hudson

Jeffrey Neufeld

Debra Toussaint-Blackman

Rosemary Weaver

Sandra Blum

Federico Bucspun

U.S. 12/335,196

 

12/15/2008

 

Vendor Assurance

 

Christopher Kennedy

Bryan Hurley

U.S. 12/731,888

 

3/25/2010

 

Method and System for Collections Optimization

 

William C. Erbey

Ron Faris

Ashish Pandey

Amanjeet Saluja

Deepak Dhayanithy

Saurav Chawla

Seth Carter

U.S. 12/334,168

 

12/12/2008

 

METHODS AND SYSTEMS FOR NETWORK LOAN MARKETING

 

Christopher Kennedy

U.S. 12/404,958

 

3/16/2009

 

EXPENSE TRACKING, ELECTRONIC ORDERING, INVOICE PRESENTMENT, AND PAYMENT SYSTEM
AND METHOD

 

Russell Bulman;

Sandra Blum

U.S. 60/163,228

 

3/25/2009

 

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

 

SALUJA, Amanjeet;

GUPTA, Ankush;

DHAYANITHY, Deepak;

GUGLANI, Raman;

IN 2743 MUM 2008

 

12/31/2008

 

Method and System for Collections Optimization

 

William C. Erbey

Ron Faris

Ashish Pandey

Amanjeet Saluja

Deepak Dhayanithy

Saurav Chawla

Seth Carter

IN 979 MUM 2009

 

4/15/2009

 

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

 

SALUJA, Amanjeet;

GUPTA, Ankush;

DHAYANITHY, Deepak;

GUGLANI, Raman;

 

5

--------------------------------------------------------------------------------


 

Part B to Schedule I of Intellectual Property Agreement:

Trademarks

 

Trademarks

Registered

 

Country

 

Trademark

 

Reg. No.

 

Class

European Community

 

REALSynergy & Design (Black & White)

 

6380951

 

09, 36, 38

European Community

 

REALSynergy Logo (Black & White)

 

6380943

 

09, 36, 38

European Community

 

REALTRANS

 

1174531

 

38

European Community

 

REALTRANS & Arrow Design

 

1174515

 

38

European Community

 

REALTRANS.COM

 

1174440

 

38

European Community

 

WWW.REALTRANS.COM

 

1174473

 

38

Japan

 

REALSAMM

 

4690653

 

09

Switzerland

 

REALPORTAL

 

578928

 

09, 42

Switzerland

 

REALSAMM

 

578931

 

09

Switzerland

 

REALSERVICING

 

578930

 

09, 42

Switzerland

 

REALSynergy & Design (Black & White)

 

569462

 

09

Switzerland

 

REALSynergy Logo (Black & White)

 

569461

 

09

Switzerland

 

REALTRANS

 

578929

 

38

Taiwan

 

REALSAMM

 

092007306

 

09

United States of America

 

REALPORTAL

 

3333964

 

09, 42

United States of America

 

REALREMIT

 

3083245

 

09

United States of America

 

REALREMIT

 

3283741

 

38

United States of America

 

REALREMIT

 

3493927

 

35, 36

United States of America

 

REALSAMM

 

2863435

 

09

United States of America

 

REALSERVICING

 

2813709

 

09, 42

United States of America

 

REALSYNERGY

 

2729544

 

09

United States of America

 

REALSynergy & Design (Black & White)

 

3481637

 

09

United States of America

 

REALSynergy Logo (Black & White)

 

3334360

 

09

United States of America

 

REALTRANS

 

2470168

 

38

United States of America

 

WE MAKE YOUR LOANS WORTH MORE

 

3410572

 

35, 36

Benelux

 

ALTISOURCE*

 

1179382

 

09, 35, 36, 38, 39, 42

Benelux

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

1179383

 

09, 35, 36, 38, 39, 42

 

Pending

 

Country

 

Mark

 

App. No.

 

Class

European Community

 

THINKING AHEAD. DELIVERING TODAY.

 

8210155

 

09, 35, 36, 38, 42

 

6

--------------------------------------------------------------------------------


 

European Community

 

REALDOC

 

8216673

 

09, 39, 42

India

 

THINKING AHEAD. DELIVERING TODAY.

 

1804060

 

09, 35, 36, 38, 42

India

 

REALDOC

 

1807108

 

09, 39, 42

India

 

REALPORTAL

 

1701114

 

09, 42

India

 

REALREMIT

 

1701116

 

09, 35, 36, 38

India

 

REALSAMM

 

1701113

 

09

India

 

REALSERVICING

 

1701115

 

09, 42

India

 

REALSYNERGY

 

1701111

 

09

India

 

REALSynergy & Design (Black & White)

 

1613797

 

09

India

 

REALSynergy Logo (Black & White)

 

1613796

 

09

India

 

REALTRANS

 

1701112

 

38

Norway

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

Switzerland

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

Switzerland

 

REALDOC

 

506092009

 

09, 39, 42

Switzerland

 

REALREMIT

 

583202008

 

09, 35, 36, 38

Switzerland

 

REALSYNERGY

 

583182008

 

09

Turkey

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

United States of America

 

REALDOC

 

77/596166

 

09, 39, 42

United States of America

 

THINKING AHEAD. DELIVERING TODAY.

 

77/593386

 

09, 35, 36, 38, 42

United States of America

 

BELTLINE ROAD

 

85/595694

 

36

Uruguay

 

THINKING AHEAD. DELIVERING TODAY.

 

401.096

 

09, 35, 36, 38, 42

Benelux

 

ALTISOURCE PORTFOLIO SOLUTIONS & Design*

 

1182601

 

09, 35, 36, 38, 39, 42

Canada

 

ALTISOURCE*

 

1437569

 

09, 35, 36, 38, 39, 42

Canada

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

1437570

 

09, 35, 36, 38, 39, 42

European Community

 

ALTISOURCE*

 

8226177

 

09, 35, 36, 38, 39, 42, 45

European Community

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

8226185

 

09, 35, 36, 38, 39, 42, 45

India

 

ALTISOURCE*

 

Awaiting

 

09, 35, 36, 38, 39, 42

 

7

--------------------------------------------------------------------------------


 

India

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

Awaiting

 

09, 35, 36, 38, 39, 42

Mauritius

 

ALTISOURCE*

 

MUM0909355

 

09, 35, 36, 38, 39, 42

Mauritius

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

MUM0909356

 

09, 35, 36, 38, 39, 42

Norway

 

ALTISOURCE*

 

200904134

 

09, 35, 36, 38, 39, 42

Norway

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

200904135

 

09, 35, 36, 38, 39, 42

Switzerland

 

ALTISOURCE*

 

54711/2009

 

09, 35, 36, 38, 39, 42

Switzerland

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

54708/2009

 

09, 35, 36, 38, 39, 42

Turkey

 

ALTISOURCE*

 

Awaiting

 

09, 35, 36, 38, 39, 42

Turkey

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

Awaiting

 

09, 35, 36, 38, 39, 42

United States of America

 

ALTISOURCE*

 

77/726139

 

09, 35, 36, 38, 39, 42

United States of America

 

ALTISOURCE PORTFOLIO SOLUTIONS*

 

77/726143

 

09, 35, 36, 38, 39, 42

Uruguay

 

ALTISOURCE*

 

401631

 

09, 35, 36, 38, 39, 42

 

--------------------------------------------------------------------------------

* Denotes intellectual property that was owned by Altisource Portfolio Solutions
S.A. (formerly known as Altisource Portfolio Solutions S.à r.l., formerly known
as Ocwen Luxembourg S.à r.l.) prior to the Separation.

 

8

--------------------------------------------------------------------------------


 

Part C to Schedule I of Intellectual Property Agreement:

 

Domain Names

 

Domain Names

 

alti-ltd.com

altiportfoliosolutions.com

alti-ps.com

altisource.ch

altisourcelimited.com

altisource-ltd.com

altisourceportfoliosolution.com

altisource-ps.com

altisource-pslimited.com

altisourceus.com

ora-rmsi.com

pmos-llc.com

premiumtitleservices.com

realportal.com

realremit.com

realsamm.biz

realsamm.com

realservicing.biz

realservicing.net

realtrans.biz

realtrans.com

realtrans.info

realtrans.net

synergysoftware.com

Alitsourcebid.com

Alitsourcebid.net

Alitsourcebid.org

Alitsourcebid.us

Alitsourcebid.biz

Altisourcebid.com

Altisourcebid.net

Altisourcebid.org

Altisourcebid.us

 

9

--------------------------------------------------------------------------------


 

Altisourcebid.biz

Altisourcehomes.com

Altisourcehomes.net

Altisourcehomes.us

Altisourcehomes.org

Altisourcehomes.biz

Altisource-homes.com

Altisource-homes.net

Altisource-homes.us

Altisource-homes.org

Altisource-homes.biz

AltisourceHome.com

Altisourcehome.net

Altisourcehome.us

Altisourcehome.org

Altisourcehome.biz

altisource.eu

altisourceportfoliosolutions.eu

altisource.lu

altisourceportfoliosolutions.lu

altisourceportfoliosolutions.ch

altisource.in

altisourceportfoliosolutions.in

altisource.ca

altisourceportfoliosolutions.ca

altisource.com.mx

altisourceportfoliosolutions.com.mx

altisource.cn

altisourceportfoliosolutions.cn

altisource.tw

altisourceportfoliosolutions.tw

altisource.hk

altisourceportfoliosolutions.hk

altisource.co.nz

altisourceportfoliosolutions.co.nz

altisource.ru

altisourceportfoliosolutions.ru

 

10

--------------------------------------------------------------------------------


 

altisource.net

altisourceportfoliosolutions.net

altisource.org

altisourceportfoliosolutions.org

altisourceportfoliosolution.com

globalservicingsolutions.com

powerdefault.com

powerdefault.net

powerdefaultservices.com

 

11

--------------------------------------------------------------------------------


 

Part D to Schedule I of Intellectual Property Agreement:

 

Copyrights

 

Registered Copyrights

 

Title of Work

 

Registration No.

 

Registration Date

IMAP software

 

TXu000999586

 

May 22, 2001

 

Unregistered Copyrights

 

Title of Material

 

Location

BROCHURES/GUIDES/PAPERS

 

 

Outsourcing for Maximum Returns: Four rules for moving beyond cost cutting to
strategic market advantage

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Hybrid Outsourcing Solutions: A case study on what one top loan originator did
to slash underwriting costs

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Mortgage Industry Outsourcing Survey: What the Mortgage Industry Players Really
Think

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Commercial Outsourcing White Paper

 

http://www.ocwenbusiness.com/BPO/bs_resources.cfm

Monthly newsletters

 

http://www.ocwenbusiness.com/

Your Guide to Understanding Mortgage

 

http://www.ocwencustomers.com/documents/pdf/Servicing_Brochure.pdf

Money Management 101

 

http://www.ocwencustomers.com/documents/pdf/UandM_Credit.pdf

Making Timely Mortgage Payments

 

http://www.ocwencustomers.com/documents/pdf/Timely_Payments.pdf

Understanding Your Credit Score

 

http://www.ocwencustomers.com/em_credit_score.cfm

Ocwen’s 15 Point Loan Servicing Customer Commitment Plan

 

http://www.ocwencustomers.com/cp_cc.cfm

Global Servicing Solutions Canada Corp. Secures First Master Servicing Contract

 

http://www.globalservicingsolutions.com/Press/OCN-08-02f.pdf

Global Servicing Solutions LLC Establishes Loan and Real Estate Servicing Office
in Canada

 

http://www.globalservicingsolutions.com/Press/ocn1118f.pdf

Global Servicing Solutions Canada Corp. Receives S&P Commercial Mortgage
Servicer Rating

 

http://www.globalservicingsolutions.com/Press/ocn0223f.pdf

US - Structured Finance Servicer Evaluation - Commercial Mortgage

 

http://www.globalservicingsolutions.com/Press/OcwenV3.pdf

 

12

--------------------------------------------------------------------------------


 

Servicer : Ocwen

 

 

Ocwen Live Wire Newsletters (June 2007 - October 2007)

 

http://www.ocwenbusiness.com/documents/doc/June_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/July_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/August_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/September_2007_Livewire.doc
http://www.ocwenbusiness.com/documents/doc/October_2007_Livewire.doc

SOFTWARE

 

 

REALTrans

 

Ocwen-India

REALSAMM

 

Ocwen-India

REALSynergy

 

Ocwen-India

REALSynergy

 

Ocwen-India

REALPortal

 

Ocwen-India

REALRemit

 

Ocwen-India

REALServicing

 

Ocwen-India

REALResolution

 

Ocwen-India

REALDoc

 

Ocwen-India

CIS (Customizable Imaging System)

 

Ocwen-India

WEBSITES

 

 

globalservicingsolutions.com

 

 

ora-rmsi.com

 

 

realportal.com

 

 

realtrans.com

 

 

 

13

--------------------------------------------------------------------------------


 

Part E to Schedule I of Intellectual Property Agreement:

 

Trade Secrets

 

Trade Secrets

 

REALTrans

ORA Web Portal

REALB2B

REALRemit

REALSAMM

REALSynergy

REALPortal

REALServicing

REALResolution (including Loss Mitigation, Foreclosure, Bankruptcy, Eviction,
Title Resolution, Mortgage Insurance, Accretion, Mortgage Insurance Reporting,
LRM, HMP, REO)

REALDoc

CIS (Customizable Imaging System)

Collection Scripting System

ACCESS Collection System

Integrated Telephony Solution (includes IVR integration)

Customer Relationship Expert (CRE)

Property Manager

Appraisal Manager (part of REALTrans extension)

REALBid (Bid, Auction and Listing site)

Stage V Reporting database and data transformations

Integrations to Ocwen.com website from REAL applications

Matrix

Collateral Management System

PMO (Project Management Office)

SharePoint Repository

Integration of REAL applications with external applications

Full U.S. application based on 61/064,605 (00153) titled Expense Tracking,
Electronic Ordering and Payment System and Method; inventors R. Bulman and S.
Blum (due date for filing March 14, 2009)

Method and System for Collections Optimization (unfiled patent);

Pre-payment and Default Model (unfiled patent);

 

14

--------------------------------------------------------------------------------


 

Housing Price Index Model

AVRM Model

Behavioral Sciences-Based Call Scripting

Strategic Tracking and Reporting Dashboard

Collector Effectiveness Model for Training and Personnel Selection

Account Scoring Model for Unsecured Collections

Segmentation Model for Unsecured Collections

Optimal Resolution Model for Unsecured Collections

ISAMS (Investor Services Asset Management System)

QA NVP

QA Challenges

IDR

Genesis (Mortgage Insurance Claims Tracking)

LOTT (Loan Onboarding and Tracking tool)

Time & Task Management System (TTS)

Quality (Voice) - TTS

Quality Sampling (Non Voice) - TTS

Operations Reporting (OST)

Attendance Management System

Leave Management

Associate Movement

Balanced Score Card One-To-One

Balanced Score Card Appraisal System

Attrition Risk Profiler

Associate Exit Application

Webcam Registration

BrainFizz

Homeward India - Intranet Site

Centralized Process Updates - Non-Voice

Centralized Process Updates - Voice

Process Knowledge Test - Non Voice

Process Knowledge Test - Voice

Business Process Management Training System (BPMS)

Professional Development Calendar

 

15

--------------------------------------------------------------------------------


 

Sampark Online

TicketOne IT

TicketOne Facilities

Happiness Index

Leader Of the Quarter

Voice of Associates

Password Reset - Local Network

Locker Management System

Accounts Payable Voucher

Café Manager

Automated Billing System

Associate Information Module (AIM)

Power Valuation Services Valuation Review Product

Power Valuation Services Portfolio Review Product

Power Valuation Services Value Reconciliation Product

Power Valuation Services Forensic Review Product

Power Valuation Services Appraisal Review Product

Power Valuation Services Short Sale Review Product

Power Valuation Services Retro Review Product

Power Valuation Services REO Review Product

 

16

--------------------------------------------------------------------------------


 

SCHEDULE II

LICENSED INTELLECTUAL PROPERTY

 

Part A to Schedule II of Intellectual Property Agreement:

Patents

 

Patents

Issued

 

U.S. PTO
Patent No.

 

Issue Date

 

Title

 

Inventors

7,412,418

 

8/12/2008

 

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

 

William C. Erbey, Russell Bulman, Robert J. Leist, Mary Edgecomb, Donald Vetal,
Armand Bonola, Stephanie Hudson, Jeffrey Neufeld, Debra Toussaint-Blackman,
Rosemary Weaver, Sandra Blum, Federico Bucspun

 

Pending

 

Ser. No.

 

Filing Date

 

Title

 

Inventors

U.S. 10/918,699

 

8/16/2004

 

Method and System for Providing Customer Relations Information

 

William C. Erbey, Scott Paul Conradson

U.S. 10/937,879

 

9/10/2004

 

Method and System for Vendor Management

 

Ralph J. Behmoiras

William C. Erbey

Arthur J. Castner

Christopher Kennedy

Keith S. Reno

U.S. 09/512,845

 

2/25/2000

 

Method for Workflow Processing Through Computer Network

 

Ravi Ramanathan

Edmund M. Johnson

Michael A. Graves

U.S. 10/408,079

 

4/4/2003

 

Method and Apparatus for Providing Selective Access to Information

 

Scott William Anderson

U.S. 10/102,104

 

3/19/2002

 

Management and Reporting System and Process for Use with Multiple Disparate
Database

 

Christopher M. Ruby

Chase N. Tessman

Michael R. Langolf

U.S. 10/957,689

 

10/5/2004

 

Management and Reporting System and Process for Use with Multiple Disparate
Database

 

Christopher M. Ruby

Chase N. Tessman

Michael R. Langolf

U.S. 11/141,209

 

6/1/2005

 

Call Center Services System and method

 

Dale Pickford

U.S. 11/301,247

 

12/13/2005

 

Product Optimizer

 

Christopher Kennedy

William Erbey

Bryan Hurley

U.S. 11/727,225

 

4/4/2003

 

Method and Apparatus for Providing Selective Access to Information

 

Scott William Anderson

U.S. 11/803,306

 

5/22/2006

 

Method and system for Loan Closing

 

William Erbey

Christopher

 

17

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Kennedy

Bryan Hurley

U.S. 11/802,308

 

5/22/2007

 

Method And System For Exchange

 

William Erbey

Christopher Kennedy

Bryan Hurley

Andrew Combs

U.S. 12/111,714

 

04/29/2008 (parent filing 12/08/2003)

 

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

 

William C. Erbey

Russell Bulman

Robert J. Leist

Mary Edgecomb

Donald Vetal

Armand Bonola

Stephanie Hudson

Jeffrey Neufeld

Debra Toussaint-Blackman

Rosemary Weaver

Sandra Blum

Federico Bucspun

U.S. 12/335,196

 

12/15/2008

 

Vendor Assurance

 

Christopher Kennedy

Bryan Hurley

U.S. 12/731,888

 

3/25/2010

 

Method and System for Collections Optimization

 

William C. Erbey

Ron Faris

Ashish Pandey

Amanjeet Saluja

Deepak Dhayanithy

Saurav Chawla

Seth Carter

U.S. 12/334,168

 

12/12/2008

 

METHODS AND SYSTEMS FOR NETWORK LOAN MARKETING

 

Christopher Kennedy

U.S. 12/404,958

 

3/16/2009

 

EXPENSE TRACKING,ELECTRONIC ORDERING, INVOICE PRESENTMENT, AND PAYMENT SYSTEM
AND METHOD

 

Russell Bulman; Sandra Blum

U.S. 60/163,228

 

3/25/2009

 

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

 

SALUJA, Amanjeet;

GUPTA, Ankush;

DHAYANITHY, Deepak;

GUGLANI, Raman;

IN 2743 MUM 2008

 

12/31/2008

 

Method and System for Collections Optimization

 

William C. Erbey

Ron Faris

Ashish Pandey

Amanjeet Saluja

Deepak Dhayanithy

Saurav Chawla

Seth Carter

IN 979 MUM 2009

 

4/15/2009

 

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

 

SALUJA, Amanjeet;

GUPTA, Ankush; DHAYANITHY,

Deepak; GUGLANI, Raman;

 

18

--------------------------------------------------------------------------------


 

Part B to Schedule II of Intellectual Property Agreement:

Trademarks

 

Trademarks

Registered

 

Country

 

Trademark

 

Reg. No.

 

Class

European Community

 

REALSynergy & Design (Black & White)

 

6380951

 

09, 36, 38

European Community

 

REALSynergy Logo (Black & White)

 

6380943

 

09, 36, 38

European Community

 

REALTRANS

 

1174531

 

38

European Community

 

REALTRANS & Arrow Design

 

1174515

 

38

European Community

 

REALTRANS.COM

 

1174440

 

38

European Community

 

WWW.REALTRANS.COM

 

1174473

 

38

Japan

 

REALSAMM

 

4690653

 

09

Switzerland

 

REALPORTAL

 

578928

 

09, 42

Switzerland

 

REALSAMM

 

578931

 

09

Switzerland

 

REALSERVICING

 

578930

 

09, 42

Switzerland

 

REALSynergy & Design (Black & White)

 

569462

 

09

Switzerland

 

REALSynergy Logo (Black & White)

 

569461

 

09

Switzerland

 

REALTRANS

 

578929

 

38

Taiwan

 

REALSAMM

 

092007306

 

09

United States of America

 

REALPORTAL

 

3333964

 

09, 42

United States of America

 

REALREMIT

 

3083245

 

09

United States of America

 

REALREMIT

 

3283741

 

38

United States of America

 

REALREMIT

 

3493927

 

35, 36

United States of America

 

REALSAMM

 

2863435

 

09

United States of America

 

REALSERVICING

 

2813709

 

09, 42

United States of America

 

REALSYNERGY

 

2729544

 

09

United States of America

 

REALSynergy & Design (Black & White)

 

3481637

 

09

United States of America

 

REALSynergy Logo (Black & White)

 

3334360

 

09

United States of America

 

REALTRANS

 

2470168

 

38

United States of America

 

WE MAKE YOUR LOANS WORTH MORE

 

3410572

 

35, 36

 

Pending

 

Country

 

Mark

 

App. No.

 

Class

European Community

 

THINKING AHEAD. DELIVERING TODAY.

 

8210155

 

09, 35, 36, 38, 42

European Community

 

REALDOC

 

8216673

 

09, 39, 42

India

 

THINKING AHEAD. DELIVERING TODAY.

 

1804060

 

09, 35, 36, 38, 42

India

 

REALDOC

 

1807108

 

09, 39, 42

India

 

REALPORTAL

 

1701114

 

09, 42

 

19

--------------------------------------------------------------------------------


 

India

 

REALREMIT

 

1701116

 

09, 35, 36, 38

India

 

REALSAMM

 

1701113

 

09

India

 

REALSERVICING

 

1701115

 

09, 42

India

 

REALSYNERGY

 

1701111

 

09

India

 

REALSynergy & Design (Black & White)

 

1613797

 

09

India

 

REALSynergy Logo (Black & White)

 

1613796

 

09

India

 

REALTRANS

 

1701112

 

38

Norway

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

Switzerland

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

Switzerland

 

REALDOC

 

506092009

 

09, 39, 42

Switzerland

 

REALREMIT

 

583202008

 

09, 35, 36, 38

Switzerland

 

REALSYNERGY

 

583182008

 

09

Turkey

 

THINKING AHEAD. DELIVERING TODAY.

 

 

 

09, 35, 36, 38, 42

United States of America

 

REALDOC

 

77/596166

 

09, 39, 42

United States of America

 

THINKING AHEAD. DELIVERING TODAY.

 

77/593386

 

09, 35, 36, 38, 42

Uruguay

 

THINKING AHEAD. DELIVERING TODAY.

 

401.096

 

09, 35, 36, 38, 42

 

Unregistered
Trademarks

 

Location

RECOVER MORE!

 

http://www.ocwenbusiness.com/nci.cfm#,
http://www.ocwenbusiness.com/

CLOSE MORE LOANS!

 

http://www.ocwenbusiness.com/bs_loanprocessing.cfm,
http://www.ocwenbusiness.com/

 

 

 

GRAPHIC [g94471kk09i001.jpg]

 

http://www.globalservicingsolutions.com/

 

 

 

GLOBAL SERVICING SOLUTIONS

 

http://www.globalservicingsolutions.com/

GLOBAL EXPERIENCE . . . LOCAL EXPERTISE

 

http://www.globalservicingsolutions.com/

REALSynergyPLUS

 

http://www.globalservicingsolutions.com/technology.html

REALResolution

 

http://www.ocwenbusiness.com/documents/pdf/Moody_s.pdf

 

20

--------------------------------------------------------------------------------


 

Part C to Schedule II of Intellectual Property Agreement:

 

Domain Names

 

Domain Names

 

ora-rmsi.com

pmos-llc.com

premiumtitleservices.com

realportal.com

realremit.com

realsamm.biz

realsamm.com

realservicing.biz

realservicing.net

realtrans.biz

realtrans.com

realtrans.info

realtrans.net

synergysoftware.com

 

21

--------------------------------------------------------------------------------


 

Part D to Schedule II of Intellectual Property Agreement:

 

Copyrights

 

Registered Copyrights

 

Title of Work

 

Registration No.

 

Registration Date

IMAP software

 

TXu000999586

 

May 22, 2001

 

Unregistered Copyrights

 

Title of Material

 

Location

BROCHURES/GUIDES/PAPERS

 

 

Outsourcing for Maximum Returns: Four rules for moving beyond cost cutting to
strategic market advantage

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Hybrid Outsourcing Solutions: A case study on what one top loan originator did
to slash underwriting costs

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Mortgage Industry Outsourcing Survey: What the Mortgage Industry Players Really
Think

 

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Commercial Outsourcing White Paper

 

http://www.ocwenbusiness.com/BPO/bs_resources.cfm

Monthly newsletters

 

http://www.ocwenbusiness.com/

Your Guide to Understanding Mortgage

 

http://www.ocwencustomers.com/documents/pdf/Servicing_Brochure.pdf

Money Management 101

 

http://www.ocwencustomers.com/documents/pdf/UandM_Credit.pdf

Making Timely Mortgage Payments

 

http://www.ocwencustomers.com/documents/pdf/Timely_Payments.pdf

Understanding Your Credit Score

 

http://www.ocwencustomers.com/em_credit_score.cfm

Ocwen’s 15 Point Loan Servicing Customer Commitment Plan

 

http://www.ocwencustomers.com/cp_cc.cfm

Global Servicing Solutions Canada Corp. Secures First Master Servicing Contract

 

http://www.globalservicingsolutions.com/Press/OCN-08-02f.pdf

Global Servicing Solutions LLC Establishes Loan and Real Estate Servicing Office
in Canada

 

http://www.globalservicingsolutions.com/Press/ocn1118f.pdf

Global Servicing Solutions Canada Corp. Receives S&P Commercial Mortgage
Servicer Rating

 

http://www.globalservicingsolutions.com/Press/ocn0223f.pdf

 

22

--------------------------------------------------------------------------------


 

US - Structured Finance Servicer Evaluation - Commercial Mortgage Servicer :
Ocwen

 

http://www.globalservicingsolutions.com/Press/OcwenV3.pdf

Ocwen Live Wire Newsletters (June 2007 - October 2007)

 

http://www.ocwenbusiness.com/documents/doc/June_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/July_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/August_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/September_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/October_2007_Livewire.doc

SOFTWARE

 

 

REALTrans

 

Ocwen-India

REALSAMM

 

Ocwen-India

REALSynergy

 

Ocwen-India

REALPortal

 

Ocwen-India

REALRemit

 

Ocwen-India

REALServicing

 

Ocwen-India

REALResolution

 

Ocwen-India

REALDoc

 

Ocwen-India

CIS (Customizable Imaging System)

 

Ocwen-India

WEBSITES

 

 

globalservicingsolutions.com

 

 

ora-rmsi.com

 

 

realportal.com

 

 

realtrans.com

 

 

 

23

--------------------------------------------------------------------------------


 

Part E to Schedule II of Intellectual Property Agreement:

 

Trade Secrets

 

Trade Secrets

 

REALTrans

ORA Web Portal

REALB2B

REALRemit

REALSAMM

REALSynergy

REALPortal

REALServicing

REALResolution (including Loss Mitigation, Foreclosure, Bankruptcy, Eviction,
Title Resolution, Mortgage Insurance, Accretion, Mortgage Insurance Reporting,
LRM, HMP, REO)

REALDoc

CIS (Customizable Imaging System)

Collection Scripting System

ACCESS Collection System

Integrated Telephony Solution (includes IVR integration)

Customer Relationship Expert (CRE)

Property Manager

Appraisal Manager (part of REALTrans extension)

REALBid (Bid, Auction and Listing site)

Stage V Reporting database and data transformations

Integrations to Ocwen.com website from REAL applications

Matrix

Collateral Management System

PMO (Project Management Office)

SharePoint Repository

Integration of REAL applications with external applications

Full U.S. application based on 61/064,605 (00153) titled Expense Tracking,
Electronic Ordering and Payment System and Method; inventors R. Bulman and S.
Blum (due date for filing March 14, 2009)

 

24

--------------------------------------------------------------------------------


 

Method and System for Collections Optimization (unfiled patent);

Pre-payment and Default Model (unfiled patent);

Housing Price Index Model

AVRM Model

Behavioral Sciences-Based Call Scripting

Strategic Tracking and Reporting Dashboard

Collector Effectiveness Model for Training and Personnel Selection

Account Scoring Model for Unsecured Collections

Segmentation Model for Unsecured Collections

Optimal Resolution Model for Unsecured Collections

ISAMS (Investor Services Asset Management System)

QA NVP

QA Challenges

IDR

Genesis (Mortgage Insurance Claims Tracking)

LOTT (Loan Onboarding and Tracking tool)

Time & Task Management System (TTS)

Quality (Voice) - TTS

Quality Sampling (Non Voice) - TTS

Operations Reporting (OST)

Attendance Management System

Leave Management

Associate Movement

Balanced Score Card One-To-One

Balanced Score Card Appraisal System

Attrition Risk Profiler

Associate Exit Application

Webcam Registration

BrainFizz

Homeward India - Intranet Site

Centralized Process Updates - Non-Voice

Centralized Process Updates - Voice

Process Knowledge Test - Non Voice

 

25

--------------------------------------------------------------------------------


 

Process Knowledge Test - Voice

Business Process Management Training System (BPMS)

Professional Development Calendar

Sampark Online

TicketOne IT

TicketOne Facilities

Happiness Index

Leader Of the Quarter

Voice of Associates

Password Reset - Local Network

Locker Management System

Accounts Payable Voucher

Café Manager

Automated Billing System

Associate Information Module (AIM)

Power Valuation Services Valuation Review Product

Power Valuation Services Portfolio Review Product

Power Valuation Services Value Reconciliation Product

Power Valuation Services Forensic Review Product

Power Valuation Services Appraisal Review Product

Power Valuation Services Short Sale Review Product

Power Valuation Services Retro Review Product

Power Valuation Services REO Review Product

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A.1 - INTENT TO USE TRADEMARK ASSIGNMENT

 

WHEREAS, HOMEWARD RESIDENTIAL, INC., a Delaware corporation, (“ASSIGNOR”),
having a place of business at: 1525 S. Beltline Road, Coppell, Texas 75019, USA,
is the owner of all right, title, and interest in and to the trademarks listed
in Schedule 1 attached hereto (hereinafter the “Trademarks”); and

 

WHEREAS, BELTLINE ROAD INSURANCE AGENCY, INC., a Texas corporation,
(“ASSIGNEE”), having a place of business at: 1525 S. Beltline Road, Coppell,
Texas 75019, USA seeks to acquire all right, title, and interest in and to the
Trademarks and the registrations and applications therefor, along with the
ongoing business and the goodwill of the business pertaining thereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ASSIGNOR does hereby assign to ASSIGNEE all
right, title, and interest in and to the Trademarks, including all applications
and registrations for the Trademarks, including the portion of the business to
which the marks pertain, such business being ongoing and existing, together with
the goodwill of the business symbolized by the Trademarks, and the right to sue
for and collect all awards, proceeds, and compensation accruing for past
infringements of the Trademarks. In furtherance hereof, ASSIGNOR hereby agrees
to execute any and all additional documents to accomplish and/or record this
Assignment.

 

IN WITNESS WHEREOF, the parties have caused this Intent To Use Trademark
Assignment to be executed and effective as of March 29, 2013 by their duly
authorized representatives.

 

 

 

ASSIGNOR

 

 

 

By:

/s/ John Britti

 

 

Name: John Britti

 

 

Title: CFO

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

By:

/s/ Steve Massey

 

 

Name: Steve Massey

 

 

Title: President

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT A.1 - INTENT TO USE TRADEMARK ASSIGNMENT

 

LISTING OF TRADEMARKS

 

Country

 

Trademark

 

App. No.

 

Class

United States

 

BELTLINE ROAD

 

85/595694

 

36

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A.2 - DOMAIN NAME ASSIGNMENT

 

WHEREAS, HOMEWARD RESIDENTIAL, INC., a Delaware corporation, (“ASSIGNOR”),
having a place of business at: 1525 S. Beltline Road, Coppell, Texas 75019, USA,
is the owner of the domain names listed in Schedule 1 attached hereto
(hereinafter the “Domain Names”);

 

WHEREAS, ASSIGNOR desires to transfer to ALTISOURCE SOLUTIONS, INC., a
corporation organized under the laws of the state of Delaware (“ASSIGNEE”),
having a place of business at: 2002 Summit Boulevard, Suite 600, Atlanta,
Georgia 30319, all right, title, and interest in and to the Domain Names; and

 

WHEREAS, ASSIGNEE is desirous of acquiring said Domain Names.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ASSIGNOR does hereby assign, transfer, and
convey to ASSIGNEE all of ASSIGNOR’s right, title, and interest in and to the
Domain Names.  In furtherance hereof, ASSIGNOR hereby agrees to execute any and
all additional documents to accomplish this Assignment.

 

IN WITNESS WHEREOF, the parties have caused this Domain Name Assignment to be
executed and effective as of March 29, 2013 by their duly authorized
representatives.

 

 

 

ASSIGNOR

 

 

 

By:

/s/ John Britti

 

 

Name: John Britti

 

 

Title: CFO

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

By:

/s/ John Barrack

 

 

Name: John Barrack

 

 

Title: Treasurer

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT A.2 - DOMAIN NAME ASSIGNMENT

 

LISTING OF DOMAIN NAMES

 

POWERDEFAULT.COM

POWERDEFAULT.NET

POWERDEFAULTSERVICES.COM

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A.3 - TRADE SECRET ASSIGNMENT

 

WHEREAS, OCWEN FINANCIAL CORPORATION, a Florida corporation, (“ASSIGNOR”),
having a place of business at: 1661 Worthington Road, Suite 100, West Palm
Beach, FL 33409, USA, is the owner (whether directly or through its
subsidiaries) of all right, title, and interest in and to certain confidential
or proprietary processes, technology, know-how, inventions, internally developed
software, and other information relating to the subject matter identified in
Schedule 1 attached hereto (hereinafter the “Trade Secrets”);

 

WHEREAS, ASSIGNOR desires to transfer to ALTISOURCE SOLUTIONS S.À R.L., a
société à responsabilité limitée organized under the laws of Luxembourg
(“ASSIGNEE”), having a place of business at: 291 route d’Arlon, L-1150
Luxembourg, all right, title, and interest in and to the Trade Secrets; and

 

WHEREAS, ASSIGNEE is desirous of acquiring said right, title, and interest in
and to the Trade Secrets.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ASSIGNOR and ASSIGNEE hereby agree as follows:

 

1.              ASSIGNOR hereby warrants that ASSIGNOR owns all right, title,
and interest in and to the Trade Secrets.

 

2.              ASSIGNOR hereby assigns to ASSIGNEE all right, title, and
interest in and to the Trade Secrets.  For avoidance of doubt, such assignment
shall include the following rights, of which ASSIGNOR shall retain none for
itself:

 

a.              the sole right to bring suit and recover damages for past,
present, and future infringement and/or misappropriation of the Trade Secrets;

b.              the sole right to use, sell, offer for sale, license, offer for
license, improve upon, and file copyright and/or patent applications relating to
the Trade Secrets;

c.               the sole right to any documentation describing or relating to
the Trade Secrets; and

d.              the sole right to license, assign, or otherwise transfer any or
all rights in the Trade Secrets to any third party.

 

3.              ASSIGNOR hereby warrants that, as of the effective date of this
Trade Secret Assignment, ASSIGNOR shall:

 

a.              not intentionally retain any documentation describing or
relating to the Trade Secrets;

b.              in the event any documentation describing or relating to the
Trade Secrets is discovered within the possession, custody, or control of
ASSIGNOR, immediately notify ASSIGNEE of such documentation and provide all
copies of such documentation to ASSIGNEE;

c.               not use any information relating to the Trade Secrets without
the express consent of ASSIGNEE;

d.              not derive any benefit from information relating to the Trade
Secrets which may be within the knowledge of certain of ASSIGNOR’S (or its
affiliates’) employees without the permission of ASSIGNEE;

 

31

--------------------------------------------------------------------------------


 

e.               provide reasonable access to any of ASSIGNOR’S (or its
affiliates’) employees that possess knowledge necessary to derive value from the
Trade Secrets so that ASSIGNEE may derive such value from the Trade Secrets;

f.                not disclose any information relating to the Trade Secrets to
any third party; and

g.               not assert any claim of ownership to the Trade Secrets.

 

4.              ASSIGNOR and ASSIGNEE agree that the identification of Trade
Secrets in Schedule 1 shall be interpreted to include all information reasonably
related to each identified Trade Secret that is necessary to receive the
commercial benefits associated with such Trade Secret.

 

IN WITNESS WHEREOF, the parties have caused this Trade Secret Assignment to be
executed and effective as of March 29, 2013 by their duly authorized
representatives.

 

 

 

ASSIGNOR

 

 

 

By:

/s/ John Britti

 

 

Name: John Britti

 

 

Title: Executive Vice President and CFO

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

By:

/s/ William B. Shepro 

 

 

Name:  William B. Shepro

 

 

Title:  Manager

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT A.3 - TRADE SECRET ASSIGNMENT

 

LISTING OF TRADE SECRET SUBJECT MATTER

 

ISAMS (Investor Services Asset Management System)

QA NVP

QA Challenges

IDR

Genesis (Mortgage Insurance Claims Tracking)

LOTT (Loan Onboarding and Tracking tool)

Time & Task Management System (TTS)

Quality (Voice) - TTS

Quality Sampling (Non Voice) - TTS

Operations Reporting (OST)

Attendance Management System

Leave Management

Associate Movement

Balanced Score Card One-To-One

Balanced Score Card Appraisal System

Attrition Risk Profiler

Associate Exit Application

Webcam Registration

BrainFizz

Homeward India - Intranet Site

Centralized Process Updates - Non-Voice

Centralized Process Updates - Voice

Process Knowledge Test - Non Voice

Process Knowledge Test - Voice

Business Process Management Training System (BPMS)

Professional Development Calendar

Sampark Online

TicketOne IT

TicketOne Facilities

Happiness Index

 

33

--------------------------------------------------------------------------------


 

Leader Of the Quarter

Voice of Associates

Password Reset - Local Network

Locker Management System

Accounts Payable Voucher

Café Manager

Automated Billing System

Associate Information Module (AIM)

Power Valuation Services Valuation Review Product

Power Valuation Services Portfolio Review Product

Power Valuation Services Value Reconciliation Product

Power Valuation Services Forensic Review Product

Power Valuation Services Appraisal Review Product

Power Valuation Services Short Sale Review Product

Power Valuation Services Retro Review Product

Power Valuation Services REO Review Product

 

34

--------------------------------------------------------------------------------